                 Case 1:97-cr-05211-AWI Document 419 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                             CASE NO. 1:97-CR-5211 AWI
12                           Plaintiff
                                                            ORDER DIRECTING TURNOVER OF
13                    v.                                    DEED OF TRUST
14    MOGIEB MOHAMEDHEZAM NASSER,
15                           Defendant
16    _____________________________________
17    ALI M. NASSER,
18                    Real Party in Interest/Surety
19

20
            On November 22, 2020, the United States filed a notice of satisfaction of judgment, along
21
     with a request that a deed of trust be turned over to surety Ali M. Nasser at his address in Madera,
22
     California. After review, it is appropriate to give effect to the notice and grant the request to
23
     turnover the deed of trust to Ali M. Nasser. For clarity, the Court makes the following identifiers
24
     for administrative purposes:
25
            1.       The deed of trust at issue has the trust or document number 9734105.
26
            2.       The Trustor of the deed of trust at issue is Ali M. Nasser.
27
            3.       The date of the deed of trust at issue is December 13, 1997.
28
            Case 1:97-cr-05211-AWI Document 419 Filed 11/25/20 Page 2 of 2


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     The Clerk of the Court is DIRECTED to deposit the $70,000 paid by surety Ali M. Nasser
 4        into the Crime Victims’ Fund;
 5 2.     The Clerk of the Court is DIRECTED to turn over the above described deed of trust (Deed
 6        of Trust Number 9734105, dated December 13, 1997, and created by trustor Ali M.
 7        Nasser) to Ali M. Nasser at 2701 Glade Ave., Madera, California 93637.
 8
     IT IS SO ORDERED.
 9

10 Dated: November 25, 2020
                                            SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 2
